Citation Nr: 0315876	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  01-00 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE


Entitlement to Service Disabled Veterans' Insurance (RH) 
under 38 U.S.C.A. § 1922 (a) (West 2002).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Carol L. Eckart




INTRODUCTION

The veteran served on active duty from October 1969 to August 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 decision of the 
Department of Veterans Affairs Regional Office and Insurance 
Center (RO&IC) in Philadelphia, Pennsylvania.  The RO&IC) 
determined that the appellant was not entitled to Service 
Disabled Veterans Insurance under 38 U.S.C.A. § 1922(a) (West 
2002).

In October 2001 the Board remanded this matter to the RO for 
due process purposes to allow the veteran's representative 
full review of the claims file, and for review pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  This 
matter is now returned to the Board for further 
consideration. 


FINDINGS OF FACT

1.  In January 2000 the RO granted entitlement to service 
connection for post-traumatic stress disorder (PTSD), with 
assignment of a 30 percent rating.  

2.  Service connection had also previously been granted for 
hiatal hernia, scar status post laceration of the third and 
fourth fingers of the right hand, tinnitus and bilateral 
hearing loss.  

3.  The veteran filed an application for RH insurance in June 
2000.

4.  The veteran was born in January 1950, was 5 foot 5 inches 
tall and weighed 155 pounds at the time of application.

5.  Medical evidence reveals that the veteran was diagnosed 
with nonservice connected cervical disc disease in September 
1989, and was diagnosed with nonservice connected coronary 
artery disease in December 1999.


6.  At the time of his RH insurance application, the veteran 
was not in good health, as defined by the applicable VA 
criteria.


CONCLUSION OF LAW

The claim of entitlement to RH Insurance under 38 U.S.C.A. § 
1922 is denied as a matter of law. 38 U.S.C.A. §§ 1922(a) 
(West 2002); 38 C.F.R. § 8.0 (2002); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 66 Fed. Reg 45,630 
(August 29, 2001) (codified as amended at § 3.156(a)).  The 
law and regulations eliminate the concept of a well-grounded 
claim, redefine the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (CAVC) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curium order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. See 66 Fed. Reg. 45,620 
(Aug. 29, 2001)(codified as amended at 38 C.F.R. §§ 3.156, 
3.159).  Hereinafter known collectively as VCAA.  

The Board concludes the discussions in the August 2000 rating 
decision and the January 2001 Statement of the Case and the 
November 2002 Supplemental Statement of the Case informed the 
appellant of the information and evidence needed to 
substantiate this claim and complied with VA's notification 
requirements.  The Board remanded this matter in October 2001 
to afford due process to include allowing the representative 
to fully review the file and to afford VCAA consideration.  

Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran of what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

This is particularly the case in the instant situation, where 
the Board's determination turns on the application of the 
laws relating to insurance matters, rather than the quantity 
or quality of medical evidence.  The Board concludes that the 
notice provisions of the VCAA and companion regulation have 
been satisfied in this case to the extent possible. Id. Based 
on the entire record, the Board finds that all relevant 
evidence has been developed to the extent possible, and the 
duty to assist provisions of the VCAA and implementing 
regulation have been satisfied.

The matter at hand is a purely legal question that the VCAA 
would not affect.  See for example Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).


Factual Background

The veteran is service connected for the following disorders: 
PTSD, hiatal hernia, scar status post laceration of the third 
and fourth fingers of the right hand, tinnitus and bilateral 
hearing loss.  

The veteran was most recently awarded service connection for 
PTSD in a RO&IC rating decision dated in January 2000.  
Notice of this grant was sent on January 27, 2000.

In June 2000 the veteran submitted a VA Form 29-4364, 
Application for Service-Disabled Insurance (RH).  In this 
application, he said he was totally disabled and acknowledged 
having nonservice connected coronary artery disease and 
cervical disc disease and nerve damage in his neck.  He 
stated that he was 5 foot five inches tall and weighed 155 
pounds.  His date of birth was in January 1950.  

In August 2000, the RO&IC denied the veteran's claim for 
Service-Disabled Veterans (RH) Insurance because he had 
nonservice-connected coronary artery disease, degenerative 
joint disease of the cervical vertebra and a seizure 
disorder, and did not meet the requirements for "good 
health."

In the veteran's January 2001 Notice of Disagreement, he 
contended that he did not have any coronary artery disease or 
a seizure disorder and indicated that such diagnoses were 
mistakenly made.  

In a January 2001 statement of the case, the RO&IC concluded 
that the veteran's non-service-connected disabilities 
substantially exceeded 300 debits, and that he therefore did 
not meet the requirements of "good health" pursuant to 
governing law and regulations.  The RO&IC also pointed out 
that even had his debits not exceeded 300, the fact that he 
was totally disabled due to his nonservice connected 
disabilities would have automatically resulted in a rejection 
of his application for RH insurance.  

Records on file include VA and private medical records and 
examinations.  Also on file are records in conjunction with 
an October 1993 Social Security decision that granted 
disability benefits and a June 1999 Social Security decision 
that continued to find the veteran totally disabled.  

The veteran was adjudicated disabled by the Social Security 
Administration effective from August 1992 solely due to his 
cervical spine condition. 

The medical records reveal that the veteran injured his neck 
in September 1989 and had degenerative disc disease of the 
cervical spine at C5-6 and C6-7 shown on X-ray.  He also 
underwent a disc fusion surgery at C5-6 done in May 1990 and 
a C6-7 fusion done in June 1993.  He has continued to have 
persistent cervical pathology and degenerative disc disease 
thereafter, with a prognosis for improvement as very poor 
according to an orthopedic examination in July 1997.  
Treatment records show that he has continued with treatment 
for persistent cervical spine pathology through 2002.  

The records also show that in January 1997, the veteran was 
treated for a seizure, which was believed by the doctor to be 
a reaction to medication.  There were no recurrent seizures 
noted thereafter.  A February 2000 VA hospital discharge 
record noted the history of a seizure due to medication.  

A diagnosis of coronary artery disease is shown in a February 
2000 VA hospital record showing a diagnosis of coronary 
artery disease.  Also of record is a March 2001 record from a 
private cardiovascular specialist indicating that the veteran 
had treated with this doctor since December 1999 for symptoms 
of chest discomfort, with studies done the same month showing 
slight ischemia.  The doctor indicated that a heart 
catheterization study done in December 1999 showed mild 
coronary artery disease in the right coronary.  

This doctor stated that the veteran had symptomatic 
improvement with medical treatment, but continued to show a 
heart abnormality on a December 2000 stress test.  The doctor 
opined that the veteran's heart symptoms were well controlled 
by drug therapy and his prognosis in the presence of good 
left ventricle function was good.  


Criteria and Analysis

Under the provisions of 38 U.S.C.A. § 1922(a), a veteran may 
be entitled to RH insurance when it is determined that he has 
a compensable service-connected disability and he applies in 
writing for such insurance within two years of the date 
service connection was granted. 38 U.S.C.A. § 1922(a) (West 
1991).

In order to be eligible for RH insurance, the veteran must be 
in "good health," excepting any service-connected 
disabilities.  The law requires the Secretary to establish 
"standards of good health" to determine if "the applicant is, 
from clinical or other evidence, free from disease, injury, 
abnormality, infirmity, or residual of disease or injury to a 
degree that would tend to weaken or impair the normal 
functions of the mind or body or to shorten life." 38 
U.S.C.A. § 1922(a) (West 2002); 38 C.F.R. § 8.0 (2002).  In 
response, the Secretary has promulgated Veterans Benefits 
Manual M29-1, Part V, Insurance Operations Underwriting 
Procedures (M29-1), which contains guidelines for evaluating 
applications for the various insurance programs administered 
by the VA.

In the present case, the veteran clearly filed a timely 
written application for RH insurance, based on a January 2000 
grant of service connection for PTSD with a 30 percent 
rating; that much is not in dispute.  Thus, the only question 
at issue is whether the veteran is in "good health," aside 
from his service-connected disabilities.

"Good health" is determined by a system of numerical ratings 
used as a means of classifying or grouping applicants 
according to their state of health.  Mortality debits for 
existing impairments are added and credits for favorable 
features are subtracted.  The total of these numerically 
expressed debits and credits is the mortality ratio of the 
risk.  Applications for Service Disabled Veterans Insurance 
(RH) will be acceptable if the non-service connected 
disability does not exceed 300 percent mortality.  M29-1, 
Part V, Chapter 1, Advance Change 1-77, Paragraph 1.12d(1).



The veteran was born in January 1950, and he indicated that 
he weighed 155 pounds at 5 foot 5 inches.  According to the 
M29- 1 manual, a veteran over 50 weighing 155 pounds and 
standing 5'5" is assigned 100 debits.

The records clearly document that the veteran has a cervical 
spine disorder and a cardiovascular condition.  There is no 
need to consider whether he has a seizure disorder to be 
calculated, as the evidence indicates that his seizure 
incident in 1997 was an isolated episode caused by 
medication.  

The veteran has been diagnosed with nonservice connected 
cervical disc disease and coronary artery disease.  The 
cervical disc disease is assigned 300 debits for degenerative 
joint disease under the M29-1 manual.  The coronary artery 
disease is assigned 200 debits for a heart condition under 
the M29-1 manual.  Based on these findings, the veteran's 
debit total is at 600 debits. M29-1, part V.  

These total debits clearly exceed the limit of 300 required 
for a finding of "good health." M29-1, part V, Chapter 1, 
Advance Change 1-77, Paragraph 1.12d(1).

Under the duly promulgated guidelines of M29-1, if the 
nonservice connected disability is classified in the 
underwriting manual as a straight out reject or if the 
applicant is totally disabled from his non-service connected 
disability, the application will be rejected.  Paragraph 
1.12, Veterans Benefits Manual M29-1, Part V, Advance Change 
1-77, Insurance Operations Underwriting Procedures.

Because the uncontroverted medical evidence clearly 
establishes the presence of cervical spine degenerative 
disease and coronary artery disease with the veteran's 
mortality ratio of risk in excess of 300, he cannot be found 
to be in "good health."  Veterans Benefits Manual M29-1, Part 
V, Insurance Operations Underwriting Procedures.  As such, 
his application must be rejected due to ineligibility under 
38 U.S.C.A. § 1922.

The United States Court of Appeals for Veterans Claims has 
held that in a case where the law is dispositive of the 
claim, the claim should be denied because of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Therefore, the veteran's application for RH 
insurance is denied at this time.


ORDER

As the veteran does not meet the statutory requirements for 
RH insurance under 38 U.S.C.A. § 1922, the appeal is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

